Citation Nr: 1821416	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-51 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1963 to January 1967.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, the coronary artery disease, status post myocardial infarction, has been manifested by METS of 7-10 with left ventricular ejection fraction of 55 percent, but without congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 30 percent initial disability rating under 38 C.F.R. 
§ 4.104, DC 7005 for his coronary artery disease, status post myocardial infarction.  He seeks a higher initial disability rating.

DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to DC 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

The Veteran was afforded a VA heart examination in September 2015.  At the examination, the VA examiner found that the Veteran did not have congestive heart failure.  An echocardiogram was performed in September 2015, which revealed a left ventricular ejection fraction of 55 percent.  The examiner determined that an exercise stress test was not required as part of the Veteran's current treatment plan and this test was not without significant risk.  Thus, the examiner conducted an interview-based METs test in September 2015.  The Veteran was found to be at a 7-10 METS level based on his current symptoms, which included mainly fatigue with some activities.  This METS level was consistent with activities, such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 miles per hour (mph).  The examiner found that this METS level limitation was due solely to the service-connected heart disability.

The Veteran was provided another VA examination in September 2016.  At the examination, the VA examiner determined that the Veteran did not have congestive heart failure.  An echocardiogram was not performed; instead, the examiner referenced the September 2015 echocardiogram.  The examiner indicated that an exercise stress test was not required as part of the Veteran's current treatment plan and this test was not without significant risk.  Thus, the examiner conducted an interview-based METs test in May 2016.  At the METS test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Thus, the VA examiner calculated the Veteran's METS using the CCS classification system.  The CCS system takes into account ejection fraction, left ventricular hypertrophy, left ventricular dilation, use of nitrates, coronary occlusion, and perfusion scan (if available).  The examiner stated that this gives a true estimation of cardiac METs and excludes other comorbid conditions.  Based on the CCS system, the examiner found the Veteran's cardiac METs to be >7-10.

The treatment records dated during the appeal period do not provide any contrary evidence to that obtained at the VA examinations.

In his January 2016 Notice of Disagreement (NOD) and in his October 2016 Substantive Appeal (on VA Form 9), the Veteran argued that his heart attack and two stents (which occurred in 2012) should be considered in assigning him his current disability rating.  Codes applicable to such include 100 percent evaluations for a definite period of time, up to one year, following diagnosis of the condition. However, service connection was granted effective March 25, 2015, three years following the heart attack and surgery, and the Veteran has not appealed the effective date assigned.  Thus, the 2012 medical records are not pertinent to the current severity of his service-connected heart disability.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his coronary artery disease, status post myocardial infarction.  Here, there is no evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, to warrant a higher disability rating at any time during the appeal period.  38 C.F.R. § 4.104, DC 7005.
In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for the service-connected coronary artery disease, status post myocardial infarction, at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to the service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the VA examiner found that the coronary artery disease, status post myocardial infarction, did not cause any functional impact to the Veteran.  The Veteran and his representative have not alleged that the service-connected coronary artery disease, status post myocardial infarction, has resulted in unemployment.  Therefore, consideration of TDIU is not warranted. 


ORDER

An initial disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


